ORDER
Catherine McLachlan applied for supplemental security income benefits under Title XVI of the Social Security Act, see 42 U.S.C. §§ 1381a, 1382c, claiming that she could not work because of pain in her left arm and shoulder. The Social Security Administration denied her application initially and upon reconsideration, and an administrative law judge concluded, after a hearing at which both McLachlan and her attorney appeared, that McLachlan was not disabled. With counsel, she sought judicial review and consented to proceed before a magistrate judge who, in a lengthy and thorough decision, granted summary judgment for the Commissioner.
McLachlan is proceeding pro se on appeal and asserts, without any elaboration, that the ALJ’s decision was not supported by the weight of the evidence. Her brief consists largely of excerpts of an ALJ’s decision in another matter and a pleading from a different social security case. The brief does not refer to facts in the record or contain an argument consisting of more than a generalized assertion of error. Consequently, the appeal warrants dismissal under Fed. R.App. P. 28(a)(9)(A). See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001) (even pro se litigants must comply with Rule 28(a)(9)).
DISMISSED.